 



Exhibit 10.44
AMENDMENT TO SUBORDINATION AGREEMENT
     THIS AMENDMENT TO SUBORDINATION AGREEMENT (this “Amendment”) is made and
entered into this 22nd day of August, 2005, by and between VIRBAC S. A., a
business organized under the laws of the Republic of France (the “Subordinating
Creditor”) and FIRST BANK, a national banking association (the “Bank”).
WITNESSETH
     WHEREAS, the Subordinating Creditor has heretofore executed in favor of
Bank that certain Subordination Agreement dated April 9, 2004 (the
“Subordination Agreement”) relating to certain indebtedness and obligations of
Virbac Corporation, a Delaware corporation (“Virbac”), PM Resources, Inc., a
Missouri corporation (“PM Resources”), St. JON Laboratories, Inc., a California
corporation (“St. JON”), Francodex Laboratories, Inc., a Kansas corporation
(“Francodex”), Virbac AH, Inc., a Delaware corporation (“Virbac AH,”), and
Delmarva Laboratories, Inc., a Virginia corporation (“Delmarva,” and
collectively with Virbac, PM Resources, St. JON, Francodex and Virbac AH
referred to herein as the “Borrowers”); and
     WHEREAS, the Borrowers have requested certain amendments and revisions to
their Credit Agreement dated as of September 7, 1999 made with Bank, as amended
from time to time (as so amended, the “Senior Loan Agreement”); and
     WHEREAS, in connection with such amendments to the Senior Loan Agreement,
the Subordinating Creditor and Bank have agreed to amend the Subordination
Agreement in the manner hereinafter set forth;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Subordinating Creditor and Bank hereby agree as follows:
     1. Paragraph 1 of the Subordination Agreement shall be deleted in its
entirety, and in its place shall be substituted the following:
     1. To induce FIRST BANK (“Lender”), to now or hereafter lend or advance
monies, issue letters of credit and/or otherwise extend credit to or for the
account of VIRBAC CORPORATION, a Delaware corporation (“Virbac”), PM RESOURCES,
INC., a Missouri corporation (“PM Resources”), ST. JON LABORATORIES, INC., a
California corporation (“St. JON”), FRANCODEX LABORATORIES, INC., a Kansas
corporation (“Francodex”), VIRBAC AH, INC., a Delaware corporation (“Virbac
AH,”), and DELMARVA LABORATORIES, INC., a Virginia corporation (“Delmarva,” and
collectively with Virbac, PM Resources, St. JON, Francodex and Virbac AH
referred to herein as the “Borrowers”), and to better secure Lender in respect
thereof, the undersigned, VIRBAC S. A., a business organized under the laws of
the Republic of France (the “Subordinating Creditor”), agrees to and hereby
subordinates the payment and performance of any and all indebtedness (principal,
interest (including, without limitation, interest accruing after the
commencement of a bankruptcy or insolvency proceeding by or against Borrowers,
or any of them, whether or not allowed in such proceeding), fees, collection
costs and expenses and other amounts), liabilities and obligations (including,
without limitation, guaranty obligations and indemnity obligations) which
Borrowers, or any of them, may now or at any time or times hereafter owe to the
Subordinating Creditor, including, without limitation, the present and future
indebtedness (principal, interest (including, without limitation, interest
accruing after the commencement of a bankruptcy or insolvency proceeding by or
against Borrowers, or any of them, whether or not allowed in such proceeding),
fees, collection costs and expenses and other amounts), liabilities and
obligations of Borrowers, or any of them, to the

 



--------------------------------------------------------------------------------



 



Subordinating Creditor evidenced by or arising under or in respect of: (i) that
certain Secured Subordinated Promissory Note of Borrowers dated April 9, 2004
and payable to the order of the Subordinating Creditor in the original principal
amount of $3,000,000.00 (the “$3,000,000.00 Subordinated Note”), (ii) that
certain Secured Subordinated Promissory Note of Borrowers dated April 29, 2004
and payable to the order of the Subordinating Creditor in the original principal
amount of $4,000,000.00 (the “$4,000,000.00 Subordinated Note”), and (iii) that
certain Secured Subordinated Promissory Note of Borrowers dated June 3, 2004 and
payable to the order of the Subordinating Creditor in the original principal
amount of $2,000,000.00 (the “$2,000,000.00 Subordinated Note,” and collectively
with the $3,000,000.00 Subordinated Note, the $4,000,000.00 Subordinated Note
and any other promissory notes now or hereafter issued by any or all of the
Borrowers payable to the Subordinating Creditor are referred to herein as the
“Subordinated Notes”), as the same may from time to time be amended, modified,
extended, renewed or restated (hereinafter collectively referred to as the
“Subordinated Indebtedness”) together with any and all guaranties, collateral
and other security, if any, for the payment of any of the Subordinated
Indebtedness, to any and all indebtedness (principal, interest (including,
without limitation, interest accruing after the commencement of a bankruptcy or
insolvency proceeding by or against Borrowers, or any of them, whether or not
allowed in such proceeding), fees, collection costs and expenses and other
amounts), liabilities and obligations (including, without limitation, guaranty
obligations, letter of credit reimbursement obligations and indemnity
obligations) which Borrowers, or any of them, may now or at any time or times
hereafter owe to Lender, including, without limitation, the present and future
indebtedness (principal, interest (including, without limitation, interest
accruing after the commencement of a bankruptcy or insolvency proceeding by or
against Borrowers, or any of them, whether or not allowed in such proceeding),
fees, collection costs and expenses and other amounts), liabilities and
obligations (including, without limitation, guaranty obligations, letter of
credit reimbursement obligations and indemnity obligations) of Borrowers to
Lender evidenced by or arising under or in respect of (a) that certain Credit
Agreement dated as of September 7, 1999 made by and among Borrowers and Lender,
as previously amended and as the same may from time to time be further amended,
modified, extended, renewed or restated (the “Senior Loan Agreement”; all
capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings ascribed to them in the Senior Loan Agreement), (b) that
certain Revolving Credit Note dated August 22, 2005 in the original principal
amount of up to Fifteen Million Dollars ($15,000,000.00) made by Borrowers
payable to the order of Lender as therein set forth, as previously amended and
as the same may from time to time be further amended, modified, extended,
renewed or restated (the “Note”), and/or (c) any of the other Transaction
Documents (hereinafter collectively referred to as the “Senior Indebtedness”).
All references in the Subordination Agreement to the “Subordinated Note” (other
than references which specifically refer to either the $2,000,000.00
Subordinated Note, the $3,000,000.00 Subordinated Note, or the $4,000,000.00
Subordinated Note only) shall hereafter be amended and deemed to refer to each
of the Subordinated Notes.
     2. Paragraph 3 of the Subordination Agreement shall be deleted in its
entirety, and in its place shall be substituted the following:
               3. So long as no Default or Event of Default under or within the
meaning of the Senior Loan Agreement has occurred and is continuing or would be

- 2 -



--------------------------------------------------------------------------------



 



created by or result from such payment, Borrowers may pay to the Subordinating
Creditor, and the Subordinating Creditor may accept from Borrowers:
     (i) regularly scheduled payments of interest only, when due, on the
Subordinated Notes and past due payments of interest on the Subordinated Notes
(which shall not include any payments due or past due as a result of any
acceleration of any of the Subordinated Notes),
     (ii) in the event an equity offering is made by Virbac Corporation, the net
proceeds received by Virbac from such equity offering by Virbac may be used to
repay the principal of the Subordinated Indebtedness, and
     (iii) other payments of the outstanding principal balance of the
$2,000,000.00 Subordinated Note provided that each of the following conditions
are satisfied: (A) if such principal payment is made prior to April 9, 2006,
such principal payment shall not repay in full the outstanding principal balance
of the $2,000,000.00 Subordinated Note, (B) immediately following such principal
payment, Borrowers will have (and project that they will have over each of the
next 30 days) unused availability (calculated on each day as the difference
between: (1) the lesser of the Borrowing Base of Borrowers or the Bank’s
Commitment of $15,000,000.00 as of such day, minus (2) the outstanding principal
amount of the Senior Indebtedness plus the face amount of any issued and
outstanding letters of credit issued by Bank for the account of any of the
Borrowers) of at least $1,000,000.00, and (C) Borrower’s ratio of Consolidated
EBITDA to Consolidated Debt Service (as determined in accordance with
Section 7.1(i)(ii) of the Senior Loan Agreement) as of Borrowers’ most recent
fiscal quarter-end would remain greater than or equal to 1.15 to 1.0 if such
ratio of Consolidated EBITDA to Consolidated Debt Service was recalculated to
include the principal amount to be repaid on the $2,000,000.00 Subordinated Note
under this paragraph as part of the Consolidated Debt Service included in the
denominator of such ratio,
(collectively (i), (ii) and (iii) are referred to herein as the “Permitted
Payments”). Any payment made by Borrowers which is not a Permitted Payment shall
constitute an Event of Default under the Senior Loan Agreement. The
Subordinating Creditor hereby acknowledges and agrees that (a) the Subordinated
Notes may not be modified or amended without the prior written consent of
Lender, (b) payments of principal on the Subordinated Notes shall not be
Permitted Payments except upon the conditions set forth in clauses (ii) and
(iii) above, (c) prepayments of the Subordinated Notes shall not be Permitted
Payments except upon the conditions set forth in clauses (ii) and (iii) above,
and (d) payments pursuant to any acceleration of the Subordinated Notes shall
not be Permitted Payments. Notwithstanding the foregoing, the Subordinating
Creditor shall have no right to enforce payment of any of the Permitted Payments
against any of the Borrowers, or to otherwise take any action against any of the
Borrowers or any property or assets of any of the Borrowers (including, without
limitation, any property or assets of any Borrower pledged as collateral to
secure any of the Senior Indebtedness), unless and until (a) all of the Senior
Indebtedness has been fully, finally and indefeasibly paid in cash, (b) all
financing arrangements and commitments between Lender and Borrowers relating to
the creation and/or incurrence of any of the Senior Indebtedness have been
terminated, (c) no letters of credit issued by Lender for the account of and/or
upon the application of any of the Borrowers remain outstanding and (d) the
Senior Loan Agreement has expired or been terminated in accordance with its
terms.

- 3 -



--------------------------------------------------------------------------------



 



     3. The Subordinating Creditor hereby consents to the terms, provisions and
conditions contained in that certain Eighth Amendment to Credit Agreement dated
as of the date hereof made by and among Borrowers and Bank (the “Eighth
Amendment”). The Subordinating Creditor acknowledges and agrees that (i) the
execution and delivery of the Eighth Amendment by Borrowers with and to the Bank
will not adversely affect or impair any of Subordinating Creditor’s obligations
to the Bank under, or any of the terms, provisions or conditions contained in,
the Subordination Agreement and (ii) all of the “Borrowers’ Obligations” (as
defined in the Loan Agreement and as amended by the Eighth Amendment) shall
continue to constitute “Senior Indebtedness” under and within the meaning of the
Subordination Agreement.
     4. All references in the Subordination Agreement to this “Subordination
Agreement,” this “Agreement” and any other references of similar import shall
henceforth mean the Subordination Agreement as amended by this Amendment. All
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Subordination Agreement as amended
by this Amendment.
     5. Except to the extent specifically amended by this Amendment, all of the
terms, provisions, conditions, covenants, representations and warranties
contained in the Subordination Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.
     6. This Amendment shall be binding upon and inure to the benefit of each of
the Subordinating Creditor and Bank and their respective successors and assigns.
     7. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Missouri.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Subordination Agreement this 22nd day of August, 2005.

              VIRBAC S. A.
 
       
 
  By:   /s/ Eric Maree
 
            Name: Eric Maree     Title: Chairman of the Board of Management
 
            FIRST BANK
 
       
 
  By:   /s/ Traci Dodson
 
       
 
      Traci Dodson, Vice President

ASSENT OF BORROWERS

- 4 -



--------------------------------------------------------------------------------



 



     Each of the Borrowers hereby assents to the foregoing Amendment and agrees
in all respects to be bound by and to keep, observe and perform the several
matters and things in the Subordination Agreement, as amended by the Amendment,
intended of any of the Borrowers to be done, and particularly Borrowers agree
not to make any payment contrary to the Subordination Agreement, as amended by
the Amendment. Any breach by Borrowers, or any of them, of any of the terms,
provisions or conditions contained in the Subordination Agreement, as amended by
the Amendment, shall constitute an “Event of Default” (as defined therein) under
and within the meaning of the Senior Loan Agreement (as defined in the
Subordination Agreement).
     Executed this 22nd day of August, 2005.

              “BORROWERS”
 
            VIRBAC CORPORATION     PM RESOURCES, INC.     ST. JON LABORATORIES,
INC.     VIRBAC AH, INC.     FRANCODEX LABORATORIES, INC.     DELMARVA
LABORATORIES, INC.
 
       
 
  By:   /s/ Jean M. Nelson
 
       
 
      Jean M. Nelson, Executive Vice President and
 
      Chief Financial Officer

- 5 -